Case 1:21-cv-20684-UU Document 1-18 Entered on FLSD Docket 02/18/2021 Page 1 of 4

 

 

 

7 Lt UJdCO | $0044

 

 

(Requestor's Name)
(Address)

(Address)

(City/State/ZipiPhone #)

[]eickup (j war [J Mat

(Business Entity Name)

(Document Number)

Certified Copies Cartificates of Status

 

Special instructions to Filing Officer:

 

 

 

Office Use Only

 

CONN

400269021104

 

~*~ Aan tel tte ~~ 2m.
erUd15--G1032--009 *#130, 05

Ve a
1 iy } Jesy
ae) _"

oy eae,
His.

Gitpiy S- 334 6)

S

Men .
MEMO 3+ p26
? ark:

g.anvers FEB 12 2619

 
Case 1:21-cv-20684-UU Document 1-18 Entered on FLSD Docket 02/18/2021 Page 2 of 4

. 4 COVERLETTER , ,

TO: Registration Section
Division of Corporations

SUBJECT: MAD Br TS, ELC

Name of Limited Liability Company
The enclosed Statement of Revocation of Dissolution for Florida Limited Liability Company and fee(s) are
submitted for filing,

Please return all correspondence concerning this matter to:

ee

Contact Person

AD? BITS ,LL C

Firm/Company

l¥o/ NV itor Dy

Address

Ciom oad FL B2l¢eo

City, State and Zip Code

oblach 51! ( 4 mand eV)

E-mail addres¢: (10 be used for future annud|report notification)

 

For further information concerning this matter, please call:

Pawn? Arocu a 305, 423 660%

 

Name of Contact Person Area Code Daytime Telephone Number
STREET ADDRESS: MAILING ADDRESS:
Registration Section Registration Section

Division of Corporations Division of Corporations
Clifton Building P. O. Box 6327

2661 Executive Center Circle Tallahassee, FL 32314
Tallahassee, Florida 32301

CR2E132 (2/14)
 

Case 1:21-cv-20684-UU Document 1-18 Entered on FLSD Docket 02/18/2021 Page 3 of 4

A STATEMENT OF REVOCATION OF DISSOLUTION
FOR
FLORIDA LIMITED LIABILITY COMPANY

Pursuant to section 605.0708, Florida Statutes, this Florida limited liability company revokes its articles of
dissolution prior to the expiration of 120 days following the effective date (or file date, if no effective date) of the

articles of dissolution.
Mrkd BITS , WC
LL 19050 IS 00 ¥Y

3. The effective date the Dissolution was filed is Tamugu ¢ Z oO} v
J J 7
4. The revocation of dissolution was authorized on Feb “4 } ! 7 Oo } a

5. Acopy of the Anicles of ein

|. The name of the company is:

2. The document number of the company is

 

  
 

Signature of person authorized to submit the revocation of dissolution _
= —
ms ci
a rr

eo

t

Filing Fee: $100.00
Certified Copy: $30.00 (optional)

age
wag

HRY G-

“ty . .
7 te
ate t
ais on

(23s cn

te
¥r

CR2E132 (2/14)

 
 

Case 1:21-cv-20684-UU Document 1-18 Entered on FLSD Docket 02/18/2021 Page 4 of 4

| ‘State of Florida

Department of State

I certify from the records of this office that MADBITS, LLC was a
limited liability company organized under the laws of the State of
Florida, ftled on November 30, 2012.

The document number of this limited liability company is
L12000150044.

I further certify that said limited liability company was voluntarily
dissolved on January 13, 2015, effective January 14, 2015.

Given under my hand and the Great Seal of
Florida, at Tallahassee, the Capital, this the
Fourteenth day of January, 2015

lan a.

Secretary of State

 

Authentication ID: 50026831 1025-01 1415-L12000 150044

To authenticate this certificate. visit the following site, enter this
ID, and then follow the instructions displayed.

https://efile.sunbiz.org/certauthver.html

 

 

 

 
